Name: COMMISSION REGULATION (EC) No 3268/93 of 25 November 1993 concerning the stopping of fishing for hake by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 30. 11 . 93 Official Journal of the European Communities No L 294/11 COMMISSION REGULATION (EC) No 3268/93 of 25 November 1993 concerning the stopping of fishing for hake by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 3177/93 (4), provides for hake quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of hake in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1 993 ; whereas Denmark has prohibited fishing for this stock as from 8 November 1 993 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of hake in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1993 . Fishing for hake in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 8 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 285, 20 . 11 . 1993 , p. 1 .